Citation Nr: 1430154	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  09-46 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a left shoulder condition.

2. Entitlement to an initial compensable evaluation for peripheral vascular disease of the left lower extremity.

3. Entitlement to a disability rating in excess of 30 percent for shell fragment wounds of the right leg with peroneal nerve damage and peripheral neuropathy.

4. Entitlement to a disability rating in excess of 10 percent for left knee arthritis.

5. Entitlement to a disability rating in excess of 10 percent for right knee arthritis.

6. Entitlement to a disability rating in excess of 10 percent for right hip arthritis.

7. Entitlement to disability ratings in excess of 10 percent prior to May 1, 2008 and zero percent thereafter for left hip arthritis.

8. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 24, 2011.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In that decision the RO, in relevant part, granted service connection for peripheral vascular disease of the left lower extremity and assigned a noncompensable evaluation, effective August 8, 2007, and an increased 30 percent disability rating for shell fragment wounds of the right leg with peroneal nerve damage and peripheral neuropathy.  The RO denied the Veteran's claims for service connection for a left shoulder condition and disability ratings in excess of 10 percent for left knee arthritis, 10 percent for right knee arthritis, 10 percent for right hip arthritis, and 10 percent for left hip arthritis, which was reduced to 0 percent effective May 1, 2008.  The Veteran disagreed with these decisions, and for reasons explained immediately below, perfected an appeal as to these issues. 

In that regard, while the claims for increase for peripheral vascular disease of the left lower extremity, shell fragment wounds of the right lower extremity, and arthritis of the bilateral knees and right hip were not listed as issues specifically certified to the Board for appellate review, the Veteran wrote on his November 2009 that he wished to appeal "any other decision based on the July 28, 2009 examination." Accordingly, in light of the representative's request, the Board has liberally construed the Veteran's statements in his November 2009 VA Form 9 to encompass these issues and the RO considered each of them in the September 2009 statement of the case (SOC).  Accordingly, the Board finds that these claims were certified for appeal and the Board has therefore listed them on the title page of this decision.    

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. The beneficiary must be notified of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2013).  However, VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the overall amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991); VAOPGCPREC 29- 97 (Aug. 1997).  It reasoned that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable.  Although no reduction notification procedures were undertaken in this case, the Board finds that none were required, as the overall compensation paid to the Veteran remained at 90 percent effective from June 2003.  See 38 C.F.R. § 3.105(e) (2013); VAOPGCPREC 71-91 (Nov. 1991); 57 Fed. Reg. 2,316 (1992) (holding that reduction notice procedures do not apply where there is no reduction in compensation payments being made).  A subsequent decision awarded a total rating due to individual employability effective from August 24, 2011.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence.  The Board acknowledges that subsequent to the most recent adjudication of the claims on appeal by the Agency of Original Jurisdiction (AOJ) in the September 2009 SOC, additional VA and private treatment records were associated with the Veteran's Virtual VA electronic claims file unaccompanied by a waiver of initial consideration by the AOJ.  Because this additional evidence is duplicative of and otherwise irrelevant to the claim for service connection for a left shoulder condition decided herein, and given the need to remand the additional claims on appeal for additional development, obtainment of a waiver of AOJ consideration of this additional evidence is not necessary.  See 38 C.F.R. § 20.1304(c) (2013). 

Finally, although a March 2013 rating decision contained in Virtual VA shows that the RO granted the Veteran's claim of entitlement to a TDIU, effective August 24, 2011, the Veteran asserted that he was unable to maintain employment because of his service-connected disabilities in his November 2009 VA Form 9.  In light of the Court of Appeals for Veterans Claims (Court) holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board considers a claim for entitlement to a TDIU prior to August 24, 2011 as part of the pending claim for increase for the disabilities on appeal.  

The issues of entitlement to an initial compensable rating for peripheral vascular disease of the left lower extremity, ratings in excess of 30 percent for shell fragment wounds of the right leg with peroneal nerve damage and peripheral neuropathy, 10 percent for left knee arthritis, 10 percent for right knee arthritis, 10 percent for right hip arthritis, 10 and 0 percent for left hip arthritis, and entitlement to a TDIU prior to August 24, 2011, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The evidence for, and the evidence against, the Veteran's claim is in relative equipoise.  


CONCLUSION OF LAW

A left shoulder condition was incurred during service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 -23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the RO provided notice to the Veteran in a June 2007 letter, prior February 2007 rating decision on appeal.  The June 2007 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claimed left shoulder condition.  Pertinent medical evidence associated with the paper and electronic claims files consists of service treatment records and VA and private treatment records.  

The Veteran has not been provided a VA examination, nor has a VA medical opinion been obtained, regarding his claim for service connection for a left shoulder condition.  However, given the favorable action below, obtainment of a medical opinion and/or examination regarding this claimed disability is not required.

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran.  The Board finds that no additional RO action to further develop the record on the claim for service connection for a left shoulder condition is warranted.  The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  He has also declined the opportunity to present testimony in support of his claim.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim for service connection for a left shoulder condition, and no further assistance to develop evidence is required.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.


Legal Criteria and Analysis - Service Connection - Left Shoulder Condition 

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2013).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In the case of any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002).  However, the combat presumptions cannot substitute for competent evidence linking a current disorder to service.  While 38 U.S.C.A. § 1154(b) relaxes the evidentiary burden for a combat Veteran, it is important to note to what section 1154(b) pertains.  "Section 1154(b) deals with the question whether a particular disease or injury was incurred or aggravated in service - that is, what happened then - not the questions of either current disability or nexus to service, as to both of which competent medical evidence is generally required."  Caluza v. Brown, 7 Vet. App. 498, 507 (1995). 

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a), such as arthritis, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

In addition, certain chronic disabilities, including arthritis, are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant. 

The Veteran essentially contends that he has a current left shoulder condition related to a left shoulder shrapnel wound injury when a booby trap exploded within three feet of him during service in Vietnam in August 1970.  In February 2009, he indicated that the explosion sent shrapnel and pellets into his "complete back side," and many fragments were never removed.  He indicated that he has shell fragment entrance wounds all over his body, to include his left shoulder.  He claimed that his left shoulder is now arthritic due to trauma sustained in the incident.  

The Veteran's DD Form 214 shows that he was awarded a Purple Heart related to injury sustained during combat.  His service treatment records confirm that on August 5, 1970, he sustained multiple shell fragment wounds.  An undated "Ships Record Office Tab" indicates that he sustained wounds to his back, buttocks, left flank, thighs, right calf, and right shoulder.  An undated Clinical Record Cover Sheet from the 249th General USAF Hospital indicates that the Veteran was injured by a hostile forces booby-trap.  Diagnoses included multiple shell fragment wounds of the buttocks, back, and lower extremities without artery or nerve involvement, and right peroneal nerve palsy, resolving, secondary to shell fragment wounds of his lower extremity.  A Clinical Record Narrative Summary of inpatient treatment from August 5 to September 2, 1970, shows diagnoses of multiple fragment wounds to the buttocks and bilateral lower extremities with resolving right peroneal nerve palsy.  History, complaints, and hospital course of treatment contained no complaint, finding, or diagnosis pertaining to the left shoulder.  

During an April 1971 separation examination, the Veteran endorsed a history of mumps, broken bones (fracture right wrist when 18 years old), and appendicitis.  He explicitly denied any history of "bone, joint or other deformity," painful or "trick" shoulder or elbow, back trouble of any kind, and arthritis.  The physician summary noted shell fragment wounds to the right shoulder, right leg, right calf, right buttock, bilateral thighs and left flank and that right peroneal nerve palsy was improving.  The April 1971 report of physical examination for separation indicates that the Veteran's upper extremities (strength and range of motion), spine and other musculoskeletal system were normal on clinical evaluation.  It also indicates that scars were present on the left flank, right shoulder, buttocks, right leg and thigh, and left thigh.  

Report of a post-service July 1971 VA examination for evaluation of shrapnel wounds and right peroneal nerve damage indicates that 13 separate and distinct scars were present in the following areas: cluster of three scars in the right upper scapular region; cluster of three scars over the superior right buttock; cluster of three scars over the posterolateral mid shaft of the right thigh; single scar in the posterolateral right popliteal area; single scar on the lower 1/3rd  of the lateral right leg; single scar on the posteromedial left thigh, and a single cicatrix scar on the left flank just above the iliac crest.

September 1971 inpatient treatment records indicate that the Veteran sustained facial lacerations and a commuted fracture of the nasal bone in a motorcycle accident on September 19, 1971.  He reportedly hit his face on the gravel but did not experience a loss of consciousness.  There were no complaints, findings, or diagnosis pertaining to the left shoulder on physical examination.  X-rays of the cervical spine, thoracolumbar spine, and posterioranterior and lateral chest were all reported as negative.

During VA general medical examination in August 2002, the Veteran reported history of a right clavicle fracture in a motor vehicle accident.  Report of chest x-ray, however, noted a probable old deformity of the distal end of the left clavicle.  Otherwise, there were no complaints or findings pertaining to the left shoulder during that examination.  In addition, while reports of October 2003, July 2007, March 2008, and April 2009 VA joints examinations contain musculoskeletal complaints pertaining to the hips, knees, ankles, and right shoulder, they are negative with respect to any complaints or findings of the left shoulder.  

VA treatment records dating since 1998 are negative for any complaint, finding, or diagnosis pertaining to the left shoulder.  They do show that the Veteran denied any complaint of pain on pain assessments and screenings in November 2004, January 2006, and on two occasions in January 2007.  On clinical evaluation in November 2004, the Veteran's joints demonstrated full range of motion with no synovitis.  In January 2006, it was noted that the Veteran had lost 11 pounds since one month prior with daily exercise.  

Private treatment records dating since 1990 contain no complaint, finding, or diagnosis pertaining to the left shoulder until June 2007 when complaint of left shoulder pain was diagnosed as left shoulder bursitis.  In April 2009, the Veteran again complained of left shoulder pain "secondary to shrapnel"  Physical evaluation showed tenderness of the left shoulder bursa and left shoulder crepitus.  Diagnostic assessment was left shoulder arthritis.  

The Board acknowledges the Veteran's service treatment records, while documenting other complaints related shrapnel injury, do not reference shrapnel wounds to the left shoulder.  However, the Veteran engaged in combat with the enemy and that incurrence of a left shoulder shrapnel wound injury would be consistent with the circumstances, conditions, or hardships of his service notwithstanding the fact that there is no official record of such incurrence or aggravation during service.  As such, the service incurrence of an injury of the left shoulder is presumed.  

Moreover, the Veteran's physician has linked his current left shoulder disabilities to service.  Accordingly, the Board finds that the evidence is at least in equipoise.  As such, the benefit-of-the-doubt doctrine is applicable to this issue and service connection is therefore warranted.  


ORDER

Entitlement to service connection for a left shoulder condition is granted.


REMAND

The Board finds that additional development is necessary prior to adjudication of the Veteran's claims for increase for peripheral vascular disease of the left lower extremity, shell fragment wounds of the right leg with peroneal nerve damage and peripheral neuropathy, bilateral knee arthritis, bilateral hip arthritis, and entitlement to a TDIU prior to August 24, 2011.  

In the June 2014 appellate brief, the Veteran's representative contended that the Veteran's service-connected peripheral vascular disease of the left lower extremity, shell fragment wounds of the right leg with peroneal nerve damage and peripheral neuropathy, bilateral knee arthritis, and bilateral hip arthritis disabilities warrant disability ratings in excess of those currently in effect.  He asserted that an accurate assessment of the current severity of the claimed disabilities cannot be determined based on the existing evidence of record.  Specifically, he observed that the claimed disabilities were most recently evaluated during VA examination in July 2007 and that VA treatment records had not been obtained since 2009.  He requested that the claims be remanded for obtainment of any relevant ongoing treatment records and a contemporaneous examination to determine the current nature and severity of the claimed disabilities.  

In light of the foregoing and to ensure that the record reflects the current severity of the Veteran's peripheral vascular disease of the left lower extremity, shell fragment wounds of the right leg with peroneal nerve damage and peripheral neuropathy, bilateral knee arthritis, and bilateral hip arthritis disabilities on appeal, the Board finds that a more contemporaneous examination is warranted, with findings responsive to all applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

The Veteran's claim for entitlement to a TDIU prior to August 24, 2011, must also be remanded for additional development.  In that regard, a March 2013 rating contained in Virtual VA shows that the RO granted entitlement to a schedular TDIU pursuant to 38 C.F.R. § 4.16a (based on multiple shell fragment wounds of the right lower extremity, arthritis and type II diabetes mellitus), effective August 24, 2011, the date application for a TDIU was received.  The March 2013 rating decision refers to information and evidence relevant to the claim for a TDIU, to include VA and private treatment records, lay statements from the Veteran, and October 2011 VA examinations, which has not been associated with the Veteran's permanent paper or electronic claims files for review.  As such a remand is necessary to obtain additional information and evidence relevant to the claim.  

Accordingly, the case is REMANDED for the following action:

1. Take any action necessary to assimilate the Veteran's temporary claims file located at the RO with his permanent paper and/or electronic claims files on appeal.  All records requests and responses received should be documented in the claims file.  

2. Provide the Veteran with proper VCAA notice as to the information and evidence needed to substantiate a claim for entitlement to a TDIU.

3. Request that the Veteran identify any additional relevant medical treatment records, VA and non VA, which pertain to his claims for increase for his left lower extremity peripheral vascular disease, right leg shell fragment wounds with peroneal nerve damage and peripheral neuropathy, and bilateral knee and bilateral hip arthritis disabilities and entitlement to a TDIU that have not yet been associated with the claims folder.  Also request that he provide authorization necessary to enable VA to obtain any relevant private treatment records pertaining to his claims for increase, to specifically include any ongoing treatment records from McKenzie Medical Clinic since May 2010.  All records requests and responses received in this regard must be documented in the claims file.

Regardless of the Veteran's response, obtain and associate with the claims file any VA clinical treatment records and diagnostic studies from all VA treatment facilities identified by the Veteran and in the record, to include ongoing treatment records from the Memphis VAMC and Savannah CBOC dating since July 2007.  Appropriate steps should be taken to obtain any identified records and all attempts to obtain treatment records should be documented in the claims folder.

4. Once the above requested development is complete to the extent possible, schedule the Veteran for appropriate VA examinations with appropriate examiners to determine the current nature and severity of his service-connected left lower extremity peripheral vascular disease, right leg shell fragment wounds with peroneal nerve damage and peripheral neuropathy, bilateral hip arthritis, and bilateral knee arthritis disabilities.  The Veteran must be notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims. See 38 C.F.R. § 3.655(b) (2013).  The claims folder must be made available to the examiner(s) and reviewed in conjunction with each examination.  A complete rationale for any conclusions reached should be included.

All indicated studies, including x-rays, EMG/NCV testing, and range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain. 


Arthritis - Bilateral Hips & Knees
Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

To the extent possible, the examiner should provide an opinion concerning the impact of the service-connected disabilities on the Veteran's ability to work and his activities of daily living.  The rationale for all opinions expressed should also be provided and any opinion provided should be reconciled with any contradictory evidence of record.  


Shell Fragment Wounds of the RLE With Peroneal Nerve Damage and Peripheral Neuropathy
The examiner should evaluate and discuss the severity of the Veteran's service-connected right lower extremity peripheral neuropathy and right peroneal nerve damage, and report whether the neuropathy and peroneal nerve damage symptomatology is best characterized as "slight," "moderate," "moderately severe" or "severe."  The examiner should comment on any occupational impairment resulting from the Veteran's right lower extremity peripheral neuropathy and right peroneal nerve damage.  

LLE Peripheral Vascular Disease 
The examiner must review all pertinent records associated with the claims file and comment on the current severity of the Veteran's left lower extremity peripheral vascular disease.  The examiner must address all signs and symptoms necessary for rating the Veteran's service-connected left lower extremity peripheral vascular disease under the applicable rating criteria, including in particular a discussion of whether the Veteran experiences claudication on walking and, if so, at what distance such claudication occurs; and, whether he experiences trophic changes or diminished peripheral pulses.  The examiner must also identify the ankle-brachial index.  A complete rationale must be given for all opinions and conclusions expressed.

5. After the development requested has been completed, review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, corrective procedures must be implemented at once.  

6. After completing the development requested above, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


